DETAILED ACTION
Election/Restrictions
The application has been amended on 1/29/21 in a way that requires a restriction requirement.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
A. Claims 1-9, drawn to a device, classified in at least H01L 29/16.
B. Claims 10-16, drawn to a device, classified in at least H01L 29/161.
C. Claims 17-20, drawn to a device, classified in at least H01L 29/42356.

The inventions are distinct, each from the other because of the following reasons:
Inventions A-C are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  
In the instant case, 
invention A requires “wherein at least one of the source feature or the drain feature is free of silicon.” 
Invention B
Invention C requires “wherein bottom surfaces of the first salicide layer and the second salicide layer are coplanar with a bottommost surface of the gate stack.” 
Each of these requirements is unique to the stated invention (i.e. the other inventions do not require it). 

Thus, inventions are all subcombinations of an overall disclosed combination, the subcombinations being able to be used together to describe the overall disclosed combination more fully than any subcombination claim itself.
In the instant case: 
Subcombination B has separate utility than subcombination A, including wherein the device is made of a material other than pure silicon.
Subcombination C has separate utility than subcombination A, including wherein the device is made of a material other than pure silicon.
Subcombination A has separate utility than subcombination B, including wherein a germanium concentration of a portion of the source feature directly below a corresponding portion of the second salicide layer is not greater than the germanium concentration of the corresponding portion the second salicide layer. 
Subcombination C has separate utility than subcombination B, including wherein a germanium concentration of a portion of the source feature directly below a corresponding portion of the second salicide layer is not 
Subcombination A has separate utility than subcombination C, including wherein the bottom surfaces of the first and second salicide layers are not coplanar with the bottommost surface of the gate stack.
Subcombination B has separate utility than subcombination C, including wherein the bottom surfaces of the first and second salicide layers are not coplanar with the bottommost surface of the gate stack.


See MPEP § 806.05(d).

The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: Each of the subcombinations contains distinct limitations that require different CPC searches, as indicated above, and requires different text searches. Each subcombination requires a different sequence of steps, and may thus each require separate references to reject all subcombinations.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo, whose can be contacted by phone at (571) 270-5030 or directly by fax at (571) 270-6030.  The examiner can normally be reached Monday through Friday from 9 am - 5 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker, can be reached at (303) 297-4722.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


/Kevin Parendo/           Primary Examiner, Art Unit 2819